Citation Nr: 1644083	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1965 through July 1967.  He served in Vietnam and was awarded the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disability.

In April 2014, the Board remanded the case for further evidentiary development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran suffered an injury to his right knee while in combat in Vietnam.

2. The weight of the evidence is against a finding that the Veteran has a right knee disability related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by an April 2010 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, a VA examination, and VA medical addendum opinion.

The Board finds the May 2014 VA medical addendum opinion was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  This medical addendum opinion is adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims service connection for a right knee disability.  Specifically, he asserts in a May 2010 statement that his current knee disability arose from an in-service injury sustained during combat in Vietnam when a pole hit him in the knee.  He further reports that since the knee injury, he has been unable to tolerate anything touching or hitting his knee area.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  Section 1154(b), however, can be used only to provide factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran was treated for swelling of his tibial tubercle in October 1966.  The Veteran's DD 214 shows he served in Vietnam and was awarded the Combat Infantry Badge.  Additionally, the April 2014 Board remand found the Veteran suffered an in-service injury to his right knee.  As such, the Board finds he satisfies the provisions of 38 U.S.C.A. § 1154(b); thus, an in-service injury is conceded.

The Veteran first reported pain in his right knee during his July 2008 VA examination for Post Traumatic Stress Disorder (PTSD) and an in-service injury to the knee while seeking VA outpatient treatment in 2008.  

The Veteran was afforded a VA examination in May 2010, in which he reported intermittent pain in his right knee that would last two to three days and then he would be pain free for a period of time.  He reported that the pain had gotten really severe over the last three years.  The Veteran stated that he took 1000 mg of over the counter extra strength acetaminophen to manage the pain and pain increased when he participated in activities such as yard work or gardening.  The VA examiner diagnosed the Veteran with mild "degenerative os arthrosis of the medial and patellofemoral joints" of the right knee and opined that it was less likely than not that the Veteran's current diagnosis of mild arthritis of the right knee was caused by service.  The examiner explained that arthritis "may take as long as five years from injury to present in some cases," but there was no x-ray report in the claims file or medical records to support a diagnosis of arthritis five years after the injury.  The examiner further noted that degenerative changes can be caused by the natural aging process and can be seen as early as the third decade of life.  Degenerative changes could also be a result of obesity and the Veteran was 65 years old and classified as obese at the time of his VA examination.

Pursuant to the April 2014 Board remand, the RO obtained a May 2014 VA examination.  The examiner reviewed the Veteran's statements and his entire claims file, noting that he had been treated for swelling of the tibial tubercle in October 1966.  The examiner opined that it was less likely than not that the Veteran's current diagnosis of arthritis was a result of his in-service injury.  She explained that current scientific medical literature regarding the etiology of post-traumatic joint degeneration states that significant sudden impact must be applied to the articular surface and "a certain predictable physiological cascade occurs to the traumatized joint after this type of impact including: significant pain, swelling, increased synovial fluid resulting in joint effusion, and significant inflammation.  Trauma not resulting in a significant biologic cascade was not sufficient to cause post-traumatic arthritis.  The traumatic impact would most likely have rendered the Veteran incapacitated for combat for a significant period of time."  Further, she notes that while the Veteran reported a slow and worsening course for his right knee pain, with initial severe pain at the time of trauma, "there is a distinct lack of supporting evidence for the necessary physiologic cascade that accompanies trauma sufficient to cause post-traumatic arthritis."

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied.

Initially, the record does not reflect the Veteran was diagnosed with arthritis of the right knee until 2010.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the right knee to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

While the Board recognizes the Veteran's assertions that he currently has a right knee disability related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that this pain is connected to his current diagnosis of arthritis.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a right knee disability.

The Board finds the May 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As noted above, after considering the Veteran's lay statements, his service treatment records, to include his October 1966 treatment for a swollen tibial tubercle, and all of the Veteran's post-service treatment records, the examiner found there was "a distinct lack of supporting evidence for the necessary physiologic cascade that accompanies trauma sufficient to cause post-traumatic arthritis.  The traumatic impact would most likely have rendered the Veteran incapacitated for combat for a significant period of time."  The Board find there is no competent, credible, or persuasive medical evidence of record to refute the May 2014 VA examiner's opinion.

Indeed, the first complaint of right knee pain after service was not until 2008, over 40 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In specific regard to the Veteran's right knee arthritis, continuity of symptomatology under 38 C.F.R. § 3.303(b) is not shown, as there is no competent or credible lay or medical evidence of post-service symptomatology.  

The Board emphasizes that the occurrence of a knee injury during service is conceded.  The Veteran's statements show he believes he needs to submit statements from other soldiers regarding the injury.  That is not so.  The Veteran's combat experience in Vietnam warrants consideration of the presumption in 38 U.S.C. § 1154(b).  However, the presumption does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  In other words, the issue here is not an absence of an official report of an in-service injury or disease, but whether the Veteran's subjective reports of intermittent knee pain following an injury during combat are more probative than contemporaneous negative medical evaluations/opinions.  The Board finds they are not.  The subjective reports of intermittent knee pain more than 40 years after service cannot supply the nexus element of the Veteran's service connection claim, especially when considered against the negative medical opinions which provided an analysis of the Veteran's description of the in-service injury and his current condition.

In sum, the Board finds the elements of service connection for a right knee disability have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


